Citation Nr: 1804828	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to higher initial ratings for migraine headaches, currently rated as 
30 percent disabling prior to December 11, 2015; and rated as 50 percent disabling effective December 11, 2015.   


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2012; 
a statement of the case was issued in February 2014; and a substantive appeal was received in February 2014.   

The August 2012 rating decision granted service connection for migraine headaches and assigned a 30 percent rating effective July 17, 2006 (the date of receipt of the claim).  The RO then issued a March 2016 rating decision in which it increased the rating to 50 percent effective December 11, 2015.  Since the grant of the higher rating does not date back to the date of the claim, there are two distinct time periods to consider.  As is explained below, the Board finds that the increased rating should date back to July 16, 2012.  

In the Veteran's February 2014 substantive appeal, he requested to testify before the Board.  He withdrew that request by way of an August 2016 correspondence.  


FINDINGS OF FACT

1.  Prior to July 16, 2012, the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring on an average once a month over last several months without being completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  Effective July 16, 2012, the Veteran's migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; this is the maximum allowable schedular rating for migraine headaches.  



CONCLUSIONS OF LAW

1.  Prior to July 16, 2012, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected migraine headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including § 4.7 and Code 8100 (2017).

2.  Effective July 16, 2012, the criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including § 4.7 and Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In August 2006, September 2006, September 2007, and July 2009 letters, the RO provided the Veteran with notice letters.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that 
VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given 
VA examinations in July 2012 and December 2015, which are fully adequate.  The examiners were made aware of the Veteran's medical history; and they addressed all relevant rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The Veteran's service-connected migraine headaches have been rated by the 
RO under the provisions of Diagnostic Code 8100.  Under this regulatory provision, a rating of 50 percent is warranted where the Veteran experiences migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A rating of 10 percent is warranted for characteristic prostrating attacks averaging one in 2 months over last several months.  A noncompensable rating is warranted for less frequent attacks.  The rating criteria do not define "prostrating" and the United States Court of Appeals for Veterans Claims (Court) has not undertaken to define "prostrating."  According to Webster's dictionary, "prostration" is defined as "utter physical exhaustion or helplessness."  WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH 1080 (3rd College ed. 1986).

The term "productive of severe economic inadaptability" is also not defined in veterans' law.  However, the United States Court of Appeals for Veterans Claims (Court) has stated that this term is not synonymous with being completely unable to work and VA has conceded that the phrase "productive of?" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004) (stating that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating").

The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); but see Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  Here, the Veteran's service-connected migraine headaches are directly contemplated by the Schedule, thus the Board will not analysis under analogous diagnostic codes.  Copeland, 27 Vet. App. at 337.

A June 2006 treatment report reflects that the Veteran experienced headaches after stressful situations (Medical Treatment Report - Government Facility, 9/7/06, p. 43).  An August 2006 treatment report reflects that he would experience these headaches 3-4 times per week.  They were occasionally accompanied by nausea and vomiting (Id., pgs. 42-43).  In January 2007, the Veteran reported that his headaches required bedrest 3-4 days per week (Medical Treatment Report - Government Facility, 9/24/07, p. 125).  In April 2007, these headaches had been reduced to 
1-2 per week (Id., p. 124).  However, in August 2007, the Veteran reported that headaches had become worse over the past year.  He stated that they occurred 
2-3 times per week; and that in the past two weeks, he had them on a daily basis.  They were associated with blurred vision, occasional dizziness, phonophobia, and photophobia (Id., pgs. 67, 59).  

A January 2008 treatment report reflects daily headaches that require bedrest 
3-4 times per week (Medical Treatment Report - Government Facility, 10/27/09, 
p. 105).  A June 2009 treatment report reflects that the Veteran experienced headaches twice per day (Id., p. 22).      

The Veteran underwent a VA examination in July 2012.  He reported constant head pain; pulsating or throbbing head pain; pain localized to one side of the head; and pain that worsens with physical activity.  The headaches were associated with nausea, vomiting, sensitivity to light and sound, changes in vision (such as scotoma, flashes of light, tunnel vision), sensory changes (such as feeling of pins and needles in extremities), and left sided upper extremity hemiplegia (numbness, weakness and paresthesias) prior to headache onset.  He stated that the headaches lasted more than two days.  He reported characteristic prostrating attacks occurring more frequently than once per month.  He reported very frequent prostrating and prolonged attacks of migraine headache pain.  He also reported prostrating attacks of non-migraine headache pain occurring more frequently than once per month.  

The examiner noted that the Veteran was employed full time by the U.S. Postal Service.  However, over the last 6 months, he had been placed on Family Medical Leave Act (FMLA) due to the number of missed work days.  It was noted that the Veteran has not been to the emergency room; but that he missed 8-10 days of work per month (on average).  He reported that he experienced severe and incapacitating headaches 2-3 times per month which may each last several days (2 days) each.  

In March 2014, the Veteran submitted a claim for a total disability rating based on individual unemployability (TDIU).  In it, he stated that he worked for the U.S. Postal Service through January 31, 2013.  The RO issued a July 2016 rating decision in which it granted a TDIU effective February 1, 2013.    

The Veteran underwent another VA examination in December 2015.  He reported that he gets a headache every day.  He stated that he had not been working for the past six months, so he has not missed any time off work.  He reported that he went to the emergency department twice for headaches; and he estimated that he has had over 100 incapacitating headaches.  The examiner noted that the Veteran has characteristic prostrating attacks of migraine / non-migraine headache pain once every month.  The examiner also noted that the Veteran has very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  

A February 2016 Vocational Assessment report reflects that the Veteran worked for the U.S. Postal Service until 2013.  At that time, he quit because headaches and PTSD only enabled him to work two days per week.  He stated that he wakes up every morning with a headache.  The examiner opined that the Veteran has had headaches so severe that they resulted in "frequent inability to function since at least 2013" (Medical Treatment Report - Non - Government Facility, 2/29/16, 
p. 3-5).    

Analysis

Prior to July 16, 2012
The Veteran's headaches are rated as 30 percent disabling prior to December 11, 2015.  In order to warrant a rating in excess of 30 percent, the Veteran's headaches would have to be manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

The treatment reports prior to the Veteran's July 2012 VA examination reflect that the Veteran's headaches varied from 1-2 per week, to daily.  Treatment reports reflect the Veteran's contention that these headaches required bedrest 3-4 times per week.  However, the records also reflect that the Veteran remained fully employed.  The Board finds that while the Veteran had headaches several time per week, they were not productive of utter physical exhaustion or helplessness.  While the headaches were sometimes accompanied by nausea and vomiting in August 2006, the frequency of these decreased.  In this regard, the April 2007 treatment report indicated that the frequency had lowered.  The Board acknowledges an increased was noted in August 2007, but the record indicates that the Veteran remained employed.  As such, the Board finds that evidence weighs against a finding that the service-connected headaches at a frequency and duration to either produce or be capable of producing severe economic inadaptability prior to July 16, 2012.  
See Pierce, 18 Vet. App. at 446-47.  The 30 percent rating for this period reflective of a disability picture caused by headaches of a level less than severe.  See 38 C.F.R. § 4.1 (2017) ("The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.").

In sum, prior to the July 16, 2012 VA examination, the Board finds that the Veteran's disability was not manifested by severe economic inadaptability.  Consequently, a rating in excess of 30 percent prior to July 16, 2012 is not warranted.


Effective July 16, 2012
The July 2012 VA examination report reflects that the Veteran experienced severe and incapacitating headaches 2-3 times per month which could each last several days (2 days) each.  The examiner noted that the Veteran remained fully employed; but that he was placed on FMLA due to the number of missed work days.  The Veteran stated that he missed 8-10 days of work per month (on average).  Given that the Veteran's severe and incapacitating headaches occurred frequently enough that the Veteran had to be placed on FMLA, the Board finds this sufficient to determine that the headaches caused severe economic inadaptability.  Moreover, the February 2016 Vocational Assessment examiner opined that the Veteran's headaches resulted in "frequent inability to function since at least 2013" [Emphasis added].  The Board notes that the Veteran did, in fact, have to quit working on January 31, 2013, and that a TDIU has been granted effective February 1, 2013.

Consequently, the Board finds that entitlement to a rating of 50 percent for the Veteran's migraine headaches is warranted effective July 16, 2012.

The Veteran's migraines headaches are now rated as 50 percent disabling effective July 16, 2012.  The Board notes that this is the maximum allowable rating under diagnostic code 8100.  This rating criteria adequately takes into account the frequent nature of the Veteran's incapacitating headaches; the limited functionality of the Veteran as a result of the headaches; and the economic consequences of the headaches.  The Board finds that a rating in excess of 50 percent is not warranted.



(CONTINUED ON THE NEXT PAGE)


ORDER

Prior to July 16, 2012, a rating in excess of 30 percent for the Veteran's migraine headaches is denied.

Effective July 16, 2012, a rating of 50 percent, but no higher, is granted for the Veteran's migraine headaches.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


